DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to because of the following informalities:  
Regarding claim 26, line 3: the limitation “said guide” should be “said rail guide” to have proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, line 1: the limitation “said optical sensor” has a lack of antecedent basis rendering the claim indefinite.  It appears the claim should be dependent upon claim 21.
Regarding claim 23, line 1: the limitation “said optical sensor” has a lack of antecedent basis rendering the claim indefinite.  It appears the claim should be dependent upon claim 21.
Allowable Subject Matter
Claims 14-21, 24, 25, 27-29 are allowed.
Claims 22-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 26 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Regarding claim 14, Elsperger (EP 2792626) is considered the closest prior art and discloses an apparatus for treating containers (12), among which is a first container, wherein said apparatus comprises a treatment device (30), a transporter (14), and a displacer (36, 38, 40), wherein said displacer comprises first, second, and third arms (36, 38, 40), wherein said transporter defines a transport direction along which said containers are transported, wherein said displacer is configured to be driven by a motor (64, 66, 68), wherein said arms are configured to be displaced transverse to said transport direction, wherein said arms are driven independently of one another such that two of said arms contact bearing points on opposite sides of said first container and move synchronously to displace said first container (fig 2a-2i), and wherein said first container is selected from the group consisting of a can, a barrel, and a keg (apparatus is capable of using cans, barrels or kegs).
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowable subject matter of claim 14 is the inclusion of the treatment device comprises first and second treatment positions disposed on either side of said transporter, the displacer is provided in a region of said treatment device and configured to displace containers from said transporter to said treatment positions and from said treatment positions back to said transporter in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/           Examiner, Art Unit 3651
8/26/2022